Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/024,037 filed on 29 June 2018. The response filed 30 March 2021 amends claims 7 and 27, cancels claims 14-20, and presents arguments is hereby acknowledged. 	Claims 1-13 and 21-27 are presented for examination.

Response to Arguments
The response filed 30 March 2021 addresses the 35 U.S.C. 112 rejections made on the 30 December 2020 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the 112 2nd rejection of Claim 7 discussing the tunnel entrance device receiving packets from a source device, Applicant amended the claims to state “receiving, at the tunnel entrance device and from the probe source device, a second probe.” This amendment is found persuasive. Regarding the 112 2nd rejection of Claim 7 discussing copy device into a probe, Applicant amended the claims 

Independent Claim 1
On pages 13-16 of the response filed 30 March 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 30 December 2020 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 13-16, Applicant argues that Miao of the Miao/Hirano/Swallow system fails to teach or suggest “receiving, at the tunnel entrance device and from a probe source device, a probe containing an address of a destination device and a hop limit value” and “copying, from the probe and into a tunnel header associated with a tunneled data packet, the hop limit value of the probe.” Applicant argues that Miao does not teach two separate devices; a first device (e.g., a “probe source device”) to send a probe, and another device (e.g., a “tunnel entrance device”) to receive the probe, and generate a tunnel header associated with a tunneled data packet including a hop limit value copied from the probe. Applicant argues that Hirano also does not teach two separate devices; one to send a probe, and another to receive the probe and generate a tunnel header associated with a tunneled data packet including a hop limit value copied from the probe. Applicant argues that the conventional decrementing of Swallow does not require or allow for “copying, from the probe and into a tunnel header associated with a tunneled data packet, the hop limit value of the probe.” Further, Applicant argues that (FIG. 1). The provider edge device PE1, as discussed in 0047, is a source node or an ingress node of the tunnel, and thus is interpreted as a tunnel entrance device. Further, paragraph 0073 states that the tunnel entrance device PE1 received, from another control management device, keyword information used to indicate the initial value of a TTL, or hop limit value. Examiner interpreted the control management device to be a probe source device and Examiner interpreted the message to be the probe. Miao doesn’t explicitly disclose that the keyword information sent to the tunnel entrance device PE1 comprises an address of a destination device. Hirano, in a similar field of endeavor, discloses receiving, at tunnel entry point 182 and from source node 180, a data packet (Hirano, FIG. 2 and 0131-0132). Hirano, in paragraphs 0008-0009, discloses the packet tunneling process, wherein the payload packet encapsulated into the tunnel packet has its destination addresses hidden from the intermediate nodes in the tunnel. One having ordinary skill in the art would combine Hirano with Miao in order to fully describe the tunneling process. Thus, this argument is unpersuasive. 	Regarding the “copying, from the probe and into a tunnel header associated with a tunneled data packet, the hop limit value of the probe” limitation, Miao was relied upon to disclose basic tunneling. Specifically, paragraphs 0047-0048 disclose that a tunnel (0031). Swallow discloses tunnel entrance node D receiving a probe RTS 300 from out-of-band node A to create an in-band echo request 500 for the intermediate nodes E and F of the tunnel (Swallow, 0031-0033). As discussed in paragraph 0051, tunnel entrance node D copies the desired TTL value from constraints field 326 of probe RTS 300 into tunnel header TTL field 520 of the in-band echo request 500 (“the interested (first) node may include within the RTS message 300 (e.g., in constraints field 326) a desired TTL value to be used for the echo request 500”). One having ordinary skill in the art would combine Swallow with the Miao reference in order to configure a management node to supply tunnel entrance nodes with desired TTL values in order to specify the number of hops a tunneled message needs to traverse in a tunnel. Thus, this argument is unpersuasive. Therefore, Examiner finds these arguments unpersuasive. 

Claims 2-13 and 21-27
On pages 17-19 of the response filed 30 March 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 30 December 2020 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11, 12, 21, 22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107248941 A to Zhang Yanfeng (for the purpose of this examination US PGPUB 2020/0127920 A1 to Miao et al. will serve as a translation), US PGPUB 2009/0238080 Al to Hirano et al, and US PGPUB 2008/0080507 Al to Swallow et al.
Regarding Claim 1, Miao discloses a tunnel entrance device (FIG. 1 and 0030 provides for provider edge device PE1) comprising:  	one or more processors (0006 and 0106 provides for PE1/first network device comprises processor 520); and  	one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (0006, 0027, and 0106 provides for PE1/first network device comprises a computer-readable medium configured to store a computer program) comprising: (FIG. 1, 0011-0012, and 0072-0073 provides for receiving, at PE1 and from another control management/probe source device, a message containing an initial TTL value);  		generating a tunnel header associated with a tunneled data packet (FIG. 1 and 0047-0048 provides for generating a header associated with a first MPLS packet);  		sending, to an intermediate device, the tunneled data packet (FIG. 1 and 0047-0048 provides for PE1 sending, to intermediate node P1, the first MPLS packet), the intermediate device being part of a routing tunnel between the tunnel entrance device and the destination device (FIG. 1 and 0047 provides for intermediate node P1 being part of an SR tunnel between PE1 and PE2);  	 	receiving, from the intermediate device, a first message associated with the tunneled data packet (FIG. 1 and 0049 provides for PE1 receiving, from intermediate node P1, a first response/the second MPLS packet associated with the first request packet).  	Miao doesn’t explicitly disclose wherein the probe contains an address of a destination device; wherein generating the tunnel header comprises copying, from the probe and into a tunnel header associated with a tunneled data packet, the hop limit value of the probe; and at least partially in response to receiving the first message: generating a second message, the second message containing a source address corresponding to an address of the intermediate device; and sending, to the probe source device, the second message, wherein the source address corresponds to the address of the intermediate device, which is contained in the second message, and (FIG. 2, 0008-0009, and 0131-0132 provides for wherein data/probe 200 contains a destination address of an arbitrary destination); 	at least partially in response to receiving a first message (FIG. 2 and 0136 provides for at least partially in response to receiving ICMP-error message 260):  		generating a second message (FIG. 2 and 0136 provides for generating ICMP-error 270); and  		sending, to a probe source device, the second message (FIG. 2 and 0136 provides for sending, to Source 180, ICMP-error 270). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hirano for returning ICMP error messages to a source device. The tunneling separation of Hirano, when implemented with the path detection of the Miao system, will allow one of ordinary skill in the art to transmit the response packets through the first network device and to the original source outside of the tunnel. One of ordinary skill in the art would be motivated to utilize the tunneling separation of Hirano with the path detection of the Miao system in order to provide up-to-date notifications on the status of a network request. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the tunneling separation of Hirano with the path detection of the Miao system for the desirable purpose of monitoring the network and keeping an administrator informed regarding errors.(FIG. 1, 0031 and 0039 provides for node D generating an in-band/tunnel message comprising header 505) comprises copying, from a probe and into a tunnel header associated with a tunneled data packet, the hop limit value of the probe (0031-0033, 0039, 0042, and 0051 provides for tunnel source/entrance node D copying, from RTS 300 and into header 505 associated with tunneled echo message 500, the TTL of constraint 326 and into TTL field 520, wherein the interested first node/out-of-band administration/management node sets a desired TTL value into constraints field 326 of RTS 300 sent to tunnel source/entrance node D); 	wherein a second message (FIG. 5, echo error reply 500) contains a source address corresponding to an address of an intermediate device (FIG. 1, 0004, and 0040 provides for wherein an error echo reply 500 message containing source address 506 corresponding to an intermediate node in the tunnel); and 	wherein the source address corresponds to the address of the intermediate device, which is contained in the second message (FIG. 1, 0004, and 0040 provides for wherein an error echo reply 500 message containing source address 506 corresponding to an intermediate node in the tunnel, which is contained in the error echo reply 500 message), and indicates that the intermediate device is part of the routing tunnel (FIG. 1, 0004, 0037, and 0040 provides for an error echo reply 500 message containing source address 506 corresponding to an intermediate node indicates that the node E is in the tunnel). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Swallow for directing messages both in-band and out-of-band. The in-band and out-of-band messages of Swallow, when implemented with the path detection of the Miao/Hirano system, will allow one of ordinary skill in the art to communicate tunnel requests out-of-band while allowing the system to continue sending tunnel messages in-band. One of ordinary skill in the art would be motivated to utilize the in-band and out-of-band messages of Swallow with the path detection of the Miao/Hirano system in order to verify connectivity of specific nodes. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the in-band and out-of-band messages of Swallow with the path detection of the Miao/Hirano system for the desirable purpose of specifying which nodes to monitor and further enhance control of the network.
Regarding Claim 2, the Miao/Hirano/Swallow system discloses the tunnel entrance device as recited in claim 1, wherein the routing tunnel between the tunnel entrance device and the destination device further comprises one or more additional intermediate devices (Miao, FIG. 1 and 0047 provides for wherein the SR tunnel between PE1 and PE2 further comprises P1 and P2 intermediate devices)
Regarding Claim 4, the Miao/Hirano/Swallow system discloses the tunnel entrance device as recited in claim 1, the operations further comprising:  	receiving, from the probe source device, a second probe (Miao, FIG. 1, 0011-0012, and 0072 provides for receiving, from the another control management/probe source device, a message) containing the address of the destination device (Hirano, FIG. 2, 0009, and 0131 provides for wherein data/probe 200 contains a destination address of an arbitrary destination) and a second hop limit value (Swallow, FIG. 1, 0042, and 0048 provides for repeating sending the RTS messages wherein the field 326 comprises TTL);  	copying, from the second probe and into a second tunnel header associated with a second tunneled data packet, the second hop limit value of the second probe (Swallow, FIG. 1, 0031-0033, 0039, 0042, and 0051 provides for node D copying, from request RTS 300 of the administration/management node A and into TTL field 520 of header 505 of encapsulated tunneled/in-band echo request, a TTL value of the administration/management node A’s request); 	sending, to the intermediate device, the second tunneled data packet (Miao, FIG. 1 and 0047-0048 provides for PE1 sending, to intermediate node P1, the first MPLS packet);  	receiving, from the intermediate device, a third message associated with the second tunneled data packet (Miao, FIG. 1 and 0049 provides for PE1 receiving, from intermediate node P1, a first response/the second MPLS packet associated with the first request packet); and  	at least partially in response to receiving the third message (Hirano, FIG. 2 and 0136 provides for at least partially in response to receiving ICMP-error message 260), sending the third message to the probe source device (Hirano, FIG. 2 and 0136 provides for sending, to Source 180, ICMP-error 270). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hirano for returning ICMP error messages to a source device. The tunneling separation of Hirano, when implemented with the path detection of the Miao system, will allow one of ordinary skill in the art to transmit the response packets through the first network device and to the original source outside of the tunnel. One of ordinary skill in the art would be motivated to utilize the tunneling separation of Hirano with the path detection of the Miao system in order to provide up-to-date notifications on the status of a network request. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the tunneling separation of Hirano with the path detection of the Miao system for the desirable purpose of monitoring the network and keeping an administrator informed regarding errors. 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Swallow for directing messages both in-band and out-of-band. The in-band and out-of-band messages of Swallow, when implemented with the path detection of the Miao/Hirano system, will allow one of ordinary skill in the art to communicate tunnel requests out-of-band while allowing the system to continue sending tunnel messages in-band. One of ordinary skill in the art would be motivated to utilize the in-band and out-of-band 
Regarding Claim 5, the Miao/Hirano/Swallow system discloses the tunnel entrance device as recited in claim 1, wherein the probe is configured in UDP (Miao, 0020 provides for UDP), ICMPv4, ICMPv6, or TCP protocol.
Regarding Claim 6, the Miao/Hirano/Swallow system discloses the tunnel entrance device as recited in claim 1, wherein the first message associated with the tunneled data packet comprises an error message (Miao, 0020-0021 provides for a port unreachable response packet), the error message comprising an ICMPv4 Port Unreachable error packet (Miao, 0020-0021 provides for a port unreachable response packet), or an ICMPv6 Hop Limit Exceeded in Transit packet.
Regarding Claim 7, the Miao/Hirano/Swallow system discloses the tunnel entrance device as recited in claim 1, wherein the probe comprises a first probe (Miao, FIG. 1, 0011-0012, and 0072 provides for a message containing an initial TTL value), the tunneled data packet comprises a first tunneled data packet (Miao, FIG. 1 and 0047-0048 provides for a first MPLS packet), the tunnel header comprises a first tunnel header (Miao, FIG. 1 and 0047-0048 provides for generating a header), the hop limit value comprises a first hop limit value (Miao, FIG. 1, 0011-0012, and 0072 provides for a message containing an initial TTL value), and the operations further comprise: (Miao, 0074 provides for a network administrator configuring using a command line):  		receiving, at the tunnel entrance device and from the probe source device, a second probe (Miao, FIG. 1, 0011-0012, and 0072 provides for receiving, at tunnel PE1 from the another control management/probe source device, a message), the second probe containing a second hop limit value (Swallow, FIG. 1, 0042, and 0048 provides for field 326 comprises TTL); and  		copying, from the second probe and into a second tunnel header associated with a second tunneled data packet, the second hop limit value (Swallow, 0031-0033, 0039, 0042, and 0051 provides for tunnel source/entrance node D copying, from RTS 300 and into header 505 associated with tunneled echo message 500, the TTL of constraint 326 and into TTL field 520, wherein the interested first node/out-of-band administration/management node sets a desired TTL value into constraints field 326 of RTS 300 sent to tunnel source/entrance node D). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Swallow for directing messages both in-band and out-of-band. The in-band and out-of-band messages of Swallow, when implemented with the path detection of the Miao/Hirano system, will allow one of ordinary skill in the art to communicate tunnel requests out-of-band while allowing the system to continue sending tunnel messages in-band. One of ordinary skill in the art would be motivated to utilize the in-band and out-of-band messages of Swallow with the path detection of the Miao/Hirano system in order to 
Regarding Claim 8, similar rejection where the tunnel entrance device of claim 1 teaches the method of claim 8.
Regarding Claim 9, similar rejection where the tunnel entrance device of claim 2 teaches the method of claim 9.
Regarding Claim 11, similar rejection where the tunnel entrance device of claim 4 teaches the method of claim 11.
Regarding Claim 12, similar rejection where the tunnel entrance device of claim 5 teaches the method of claim 12.
Regarding Claim 21, Miao discloses a tunnel entrance device (FIG. 1 and 0030 provides for provider edge device PE1) comprising:  	one or more processors (0006 and 0106 provides for PE1/first network device comprises processor 520); and  	one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (0006, 0027, and 0106 provides for PE1/first network device comprises a computer-readable medium configured to store a computer program) comprising:  		receiving, at the tunnel entrance device and from a probe source device, a (FIG. 1, 0011-0012, and 0072 provides for receiving, at PE1 and from another control management/probe source device, a message containing an initial TTL value);  		sending, to an intermediate device, the tunneled data packet (FIG. 1 and 0047-0048 provides for PE1 sending, to intermediate node P1, the first MPLS packet), the intermediate device being part of a routing tunnel between the tunnel entrance device and the destination device (FIG. 1 and 0047 provides for intermediate node P1 being part of an SR tunnel between PE1 and PE2);  		receiving, from the intermediate device, a first message associated with the tunneled data packet (FIG. 1 and 0049 provides for PE1 receiving, from intermediate node P1, a first response/the second MPLS packet associated with the first request packet), the first message setting a destination address of the first message to the tunnel entrance device (FIG. 1 and 0049 provides for wherein the response is returned to PE1, i.e. set a destination address). 	Miao doesn’t explicitly disclose wherein the probe containing an address of a destination device; copying, from the probe and into a tunnel header associated with a tunneled data packet, the hop limit value of the probe; at least partially in response to receiving the first message: generating a second message, the second message containing a source address corresponding to an address of the intermediate device; and sending, to the probe source device, the second message. 	Hirano, in a similar field of endeavor, discloses wherein a probe containing an address of a destination device (FIG. 2, 0009, and 0131 provides for wherein data/probe 200 contains a destination address of an arbitrary destination);(FIG. 2 and 0136 provides for at least partially in response to receiving ICMP-error message 260):  			generating a second message (FIG. 2 and 0136 provides for generating ICMP-error 270); and  			sending, to a probe source device, the second message (FIG. 2 and 0136 provides for sending, to Source 180, ICMP-error 270). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hirano for returning ICMP error messages to a source device. The tunneling separation of Hirano, when implemented with the path detection of the Miao system, will allow one of ordinary skill in the art to transmit the response packets through the first network device and to the original source outside of the tunnel. One of ordinary skill in the art would be motivated to utilize the tunneling separation of Hirano with the path detection of the Miao system in order to provide up-to-date notifications on the status of a network request. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the tunneling separation of Hirano with the path detection of the Miao system for the desirable purpose of monitoring the network and keeping an administrator informed regarding errors. 	The Miao/Hirano system doesn’t explicitly disclose copying, from the probe and into a tunnel header associated with a tunneled data packet, the hop limit value of the probe; and the second message containing a source address corresponding to an address of the intermediate device.(FIG. 1, 0031-0033, 0039, 0042, and 0051 provides for node D copying, from request RTS 300 of the administration/management node A and into TTL field 520 of header 505 of encapsulated tunneled/in-band echo request, a TTL value of the administration/management node A’s request); and 	a second message containing a source address corresponding to an address of an intermediate device (FIG. 1, 0004, and 0040 provides for an error echo reply 500 message containing source address 506 corresponding to an intermediate node, wherein the correspondence is based on the original request being from interested node A and the reply being out-of-band). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Swallow for directing messages both in-band and out-of-band. The in-band and out-of-band messages of Swallow, when implemented with the path detection of the Miao/Hirano system, will allow one of ordinary skill in the art to communicate tunnel requests out-of-band while allowing the system to continue sending tunnel messages in-band. One of ordinary skill in the art would be motivated to utilize the in-band and out-of-band messages of Swallow with the path detection of the Miao/Hirano system in order to verify connectivity of specific nodes. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the in-band and out-of-band messages of Swallow with the path 
Regarding Claim 22, similar rejection where the tunnel entrance device of claim 2 teaches the tunnel entrance device of claim 22.
Regarding Claim 24, similar rejection where the tunnel entrance device of claim 4 teaches the tunnel entrance device of claim 24.
Regarding Claim 25, similar rejection where the tunnel entrance device of claim 5 teaches the tunnel entrance device of claim 25.
Regarding Claim 26, similar rejection where the tunnel entrance device of claim 6 teaches the tunnel entrance device of claim 26.
Regarding Claim 27, similar rejection where the tunnel entrance device of claim 7 teaches the tunnel entrance device of claim 27.

Claims 3, 10, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the Miao/Hirano/Swallow system as applied to claims 1, 8, and 21 above, and further in view of US PGPUB 2014/0169183 A1 to Allan et al.
Regarding Claim 3, the Miao/Hirano/Swallow system discloses he tunnel entrance device as recited in claim 1. 	The Miao/Hirano/Swallow system doesn’t explicitly disclose setting the source address of the second message to the address of the intermediate device. 	Allan, in a similar field of endeavor, discloses setting a source address of a second message to an address of an intermediate device (0037 provides for wherein the source IP address field corresponds to a nodal loopback address of the transit node). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Allan for determining a sequence of IP addresses in a path. The transit nodes of Allan, when implemented with the path detection of the Miao/Hirano/Swallow system, will allow one of ordinary skill in the art to include a transit node’s loopback address in a “time exceeded” message. One of ordinary skill in the art would be motivated to utilize the transit nodes of Allan with the path detection of the Miao/Hirano/Swallow system in order to determine where in transit the time to live was exceeded. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the transit nodes of Allan with the path detection of the Miao/Hirano/Swallow system for the desirable purpose of reporting where an Internet Control Message Protocol (ICMP) error occurred to a network administrator.
Regarding Claim 10, similar rejection where the tunnel entrance device of claim 3 teaches the method of claim 10.
Regarding Claim 23, similar rejection where the tunnel entrance device of claim 3 teaches the tunnel entrance device of claim 23.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the Miao/Hirano/Swallow system as applied to claim 8 above, and further in view of NPL RFC 6145: IP/ICMP Translation Algorithm (hereafter Li)
Regarding Claim 13, the Miao/Hirano/Swallow system discloses the method as recited in claim 8, wherein the first message associated with the tunneled data packet comprises an error message (Miao, 0020-0021 provides for a port unreachable response packet). 	The Miao/Hirano/Swallow system doesn’t explicitly disclose wherein the error message comprising an ICMPv6 Hop Limit Exceeded in Transit packet. 	Li, in a similar field of endeavor, discloses wherein an error message comprising an ICMPv6 Hop Limit Exceeded in Transit packet (pg. 8 provides for ICMPv6 "Hop Limit Exceeded" error). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Li for stateless transition between ICMPv4 and ICMPv6. The ICMPv6 errors of Li, when implemented with the path detection of the Miao/Hirano/Swallow system, will allow one of ordinary skill in the art to process a packet after facing a specific ICMPv6 error. One of ordinary skill in the art would be motivated to utilize the ICMPv6 errors of Li with the path detection of the Miao/Hirano/Swallow system in order to recover and restore the properties of an original packet. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the ICMPv6 errors of Li with the path detection of the Miao/Hirano/Swallow system for the desirable purpose of restoring a packet to ultimately deliver an encapsulated probe to its destination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
RFC 6554: An IPv6 Routing Header for Source Routes with the Routing Protocol for Low-Power and Lossy Networks (RPL) discloses decrementing IPv6 Hop Limit by the Segments Left value.
US PGPUB 2014/0126354 to Hui et al discloses adjusting an IPv6 Hop Limit.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.D.G/Examiner, Art Unit 2459  

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459